Citation Nr: 0908366	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of Title 38, United 
States Code, Section 1151.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  He died on April [redacted], 2005.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2006 and April 2006 rating 
decisions, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The appellant was 
afforded a personal hearing before the undersigned at the Las 
Vegas Veterans Assistance Office in February 2008.  A 
transcript is associated with the claims file.  

In July 2008, the Board requested an opinion from an 
independent medical expert (IME) pursuant to 38 C.F.R. 
§ 20.901(d) (2008).  An IME opinion was received in September 
2008 and incorporated into the record.  The appellant and her 
representative was provided a copy of the IME opinion and 
provided a period of 60-days to respond.  In October 2008, 
the appellant responded that she had no additional evidence 
to submit.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the appellant's 
pending claim of entitlement to DIC benefits under the 
provisions of Title 38, United States Code, Section 1151.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



FINDINGS OF FACT

1.  The veteran died on April [redacted], 2005; the death certificate 
lists the immediate cause of death as acute hepatic 
infarction, due to or as a consequence of hepatic artery 
occlusion.  Other significant conditions contributing to his 
death, but not resulting in the underlying cause of death 
include small cell carcinoma, renal failure, and bacteremia.  

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), evaluated as 100 percent disabling; Type II diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the feet, evaluated as 10 percent disabling per 
foot; and erectile dysfunction, evaluated as noncompensable.  

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the Court expanded the VCAA notice requirements for a 
DIC claim.  In Hupp, the Court held that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the Court found in Hupp that the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  While VA is not 
required to assess the weight, sufficiency, credibility, or 
probative value of any assertion made in the claimant's 
application for benefits, the Court held in Hupp that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  A 
review of the claims file reveals that, in light of the Hupp 
decision, the June 2005 and July 2005 VCAA notification 
letters sent to the appellant are insufficient.

The June 2005 and July 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
veteran's death.  These letters also informed her of her and 
VA's respective duties for obtaining evidence.  However, she 
was not informed of the disabilities for which service 
connection had been established during the veteran's 
lifetime.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  The testimony elicited from the 
appellant during her February 2008 personal hearing also 
shows that she had knowledge of the veteran's service 
connected disabilities, that she understood that service 
connection for cause of death could be awarded on a direct or 
contributory basis, and the type of evidence that she needed 
to submit to support such an argument.  Further, a statement 
of the case issued to the appellant and her then 
representative set forth the pertinent disabilities for which 
service connection had been established and what was 
necessary to establish service connection for the cause of 
the veteran's death, including any disabilities for which 
service connection had not been established, .  Hence, the 
Board finds that any defect was cured by actual knowledge on 
the part of the claimant of what was needed to substantiate 
the claim and that further development with regard to VA's 
duty to notify under VCAA would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

The VCAA notice letters also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claim adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant received the initial 
VCAA notice letters prior to the RO's adjudication of her 
claim and the issuance of the January 2006 rating decision.  
As such, there was no defect with respect to timing of the 
VCAA notice.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of VA and 
private post-service treatment, as well as several VA medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim, including 
a transcript of the appellant's testimony before a Decision 
Review Officer (DRO) of the RO and the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board acknowledges that the appellant's claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1151 is being 
remanded in order to obtain additional VA medical records.  
However, as discussed in greater detail, the probative value 
of these records is limited to the 1151 claim.  The issue of 
service connection for cause of death has been fully 
developed through obtaining relevant treatment records and 
medical opinion.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.


The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Factual Background

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD), Type II diabetes 
mellitus, peripheral neuropathy of the feet, and erectile 
dysfunction.  
        
The veteran's death certificate shows that he died on April 
[redacted], 2005 due to acute hepatic infarction, due to or as a 
consequence of hepatic artery occlusion.  Other significant 
conditions contributing to his death, but not resulting in 
the underlying cause of death include small cell carcinoma, 
renal failure, and bacteremia.  

Treatment records from Massachusetts General Hospital 
indicate that the veteran was status-post orthotopic liver 
transplant in 2000 for cryptogenic cirrhosis and 
hepatocellular carcinoma.  Treatment records indicate a 
complicated recovery, with additional surgical procedures 
required and continued coumadin/warfarin therapy for liver 
disease.

In March 2005, the veteran sought treatment at the Las Vegas 
VA Medical Center (VAMC) for a mass of the left axilla; an 
ultrasound was recommended.  On April 1, 2005, the veteran 
was admitted for poor control of his diabetes mellitus; he 
was severely hypoglycemic and was admitted for management of 
his diabetes mellitus and decreased renal function, as well 
as to investigate the left axillary mass and right pleural 
effusion/infiltrate.  The assessment upon admission was 
hyperglycemia, due to poor diabetic control, complicated by 
volume depletion; right lower lobe atelectasis and 
subpulmonic effusion; excessive anticoagulation; left 
axillary mass; and poorly controlled hypertension.

According to the VAMC discharge summary, during the veteran's 
hospitalization, his liver enzymes continued to rise, despite 
holding his warfarin therapy, and multiple blood and urine 
cultures were negative.  His renal function showed some 
improvement, but he developed ascites and peripheral edema.  
An ultrasound of hepatic circulation on April 4th showed poor 
flow in the portal vein suggestive of evolving thrombosis or 
stricture and, upon consultation with the veteran, his wife, 
and the physicians at Massachusetts General Hospital, a 
transfer to Massachusetts General Hospital was recommended.  
VAMC treatment notes indicate that the transfer was initially 
planned for April 5, 2005, but was delayed until April 6, 
2005 due to issues arranging payment for transfer with 
Massachusetts General Hospital.

On April 6, 2005, the veteran was transferred to 
Massachusetts General Hospital's Liver Transplant Unit for 
care.  Records from his treatment indicate that the veteran's 
hepatic function continued to worsen and he was found to have 
profound acidemia and declining renal function subsequent to 
admission.  Liver biopsy showed metastatic neuroendocrine 
carcinoma and left axillary FNA showed tumor cells consistent 
with a high-grade neuroendocrine tumor.  Liver MRI showed 
possible hepatic artery occlusion, nonocclusive thrombus in 
the superior mesenteric vein and markedly heterogenous 
enhancement of the liver.  He was placed on antibiotics for a 
concern of sepsis, but dialysis was not required.  The 
transplant service discussed the veteran's poor prognosis due 
to multiple organ failure and likely malignancy of his 
lymphadenopathy, and he was determined not to be a candidate 
for treatment.  Diagnoses were fulminant hepatic failure, 
anuric renal failure, and metastatic neuroendocrine 
carcinoma. 
        
In May 2005, L. G., M.D. provided a letter indicating that 
the veteran had a history of orthoptic liver transplant for 
cryptogenic cirrhosis and hepatic cellular carcinoma, with 
complications of thrombosed portal vein, and a history of 
splenectomy, hypertension, gastroesophageal reflux disease 
(GERD), gout, PTSD, carcinoma, and diabetes mellitus.  Dr. G 
noted that, upon admission to Massachusetts General Hospital 
in April 2005, the veteran was hypotensive and that he 
developed renal failure, metabolic acidosis, and glucose 
abnormalities.  Dr. G also noted that sepsis was considered a 
likely contributor to the veteran's death, and opined that 
the veteran's immunosuppression and diabetes mellitus "may" 
have predisposed him to this problem.  [Emphasis added].
        
In December 2005, a VA physician was asked to opine as to 
whether the veteran's service-connected disorders contributed 
to his terminal disease and cause of death.  The veteran's 
claims file was reviewed and the veteran's case was discussed 
with the Chief of Oncology.  The VA physician found that the 
veteran's metastatic neuroendocrine carcinoma was not related 
to the veteran's diabetes mellitus.  The VA physician further 
found that, while diabetes mellitus can cause renal failure, 
the veteran's renal failure was not related to his diabetes 
mellitus, because it was acute and related to his liver 
failure, as it was hepato-renal failure due to his metastatic 
cancer.  The VA physician also noted that there is no medical 
research demonstrating a relationship between liver cancer 
and diabetes mellitus.

As noted above, the Board referred the appellant's claim to 
an independent medical expert (IME) for an opinion, which was 
obtained in September 2008.  According to the IME report, the 
veteran's service-connected diabetes mellitus likely hastened 
the veteran's death by mere days, as the veteran's diabetes 
was not the cause of the veteran's death or his acute renal 
failure.  The IME explained that the veteran would not have 
survived the multi-organ failure and other events surrounding 
his death even if his blood sugars were better controlled.  
The IME also explained that the veteran's fulminant hepatic 
failure, which lead to hepato-renal syndrome, may have been 
complicated by his immunosuppressant medications (from his 
2000 transplant) and his diabetes, but that all of these 
factors, even if they were contributory, would not likely 
have changed the inevitability of the veteran's death.  
Likewise, the IME noted that hypoglycemia may increase the 
risk of infection, but did not find that the veteran's 
potentially reduced capacity for resisting the effects of 
sepsis was causally related to his death.  

Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  


First, the Board points out that the veteran's service 
medical records are negative for evidence that the veteran 
was treated for a liver disability, including renal failure 
or other liver disease, nor did he have any related 
complaints during his military service.  The Board also 
points out that the veteran's August 1968 separation 
examination was normal.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.312.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Furthermore, the 
medical evidence of record indicates that the veteran's liver 
disease was first manifested many years after his service in 
the military ended.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology after 
service).  There is also no evidence demonstrating that the 
veteran's liver cancer was caused or aggravated by his 
diabetes mellitus.  The December 2005 VA medical opinion 
indicates that the veteran's death due to metastatic 
neuroendocrine carcinoma was unrelated to the veteran's 
diabetes mellitus.  The VA examiner opined that, while 
diabetes mellitus can cause renal failure, the veteran's 
renal failure was actually hepato-renal failure related to 
his liver cancer. The VA examiner also noted that the 
veteran's diabetes mellitus had no relationship to his liver 
cancer.  The IME contained similar negative findings.

The appellant does not contend otherwise.  She does not 
believe that there was any direct causal relationship between 
the diabetes mellitus and his liver cancer/disability.  
Transcript at 3.  She has also made no allegation that the 
veteran's liver cancer/disability, acute hepatic infarction, 
hepatic artery occlusion had its onset in service or is 
otherwise etiologically related to his service.  Rather, she 
argues that the veteran's diabetes mellitus contributed to 
the cause of his death.  She specifically contends that his 
diabetes mellitus hastened/accelerated his death.

As to question of whether a service connected disability 
(diabetes mellitus) contributed to the veteran's death, Dr. G 
opined that the veteran's immunosuppression drugs and 
diabetes mellitus "may" have predisposed the veteran to 
sepsis, which was listed on the veteran's death certificate 
as a significant condition contributing to his death.  
However, there is a long line of cases where the Court has 
rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  The statement 
from Dr. G also failed to provide a rationale or any 
competent medical evidence to support his opinion.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  The 
Board therefore finds that the May 2005 opinion has limited 
probative value.

The Board's attention is drawn to the fact that the IME 
clearly indicated that the veteran's death was hastened by 
his diabetes mellitus.  On its face such an opinion would 
appear to support the grant of service connection for the 
cause of the veteran's death. However, IME concluded that, 
even if the veteran was materially less capable of resisting 
the effects of sepsis, which could have been caused by the 
diabetes mellitus, the veteran's death from acute hepatic 
infarction due to hepatic artery occlusion was so 
overwhelming as to render the issue of sepsis irrelevant.  
The IME found that the veteran's multi-system organ failure 
and death from hepatic infarction due to hepatic artery 
occlusion was inevitable and would have occurred regardless 
of the veteran's diabetes mellitus treatment and sepsis 
susceptibility.  

As noted above, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In such a 
situation, however, it would not generally be reasonable to 
hold that a service-connected disability accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).  The tenets of this rule clearly apply in 
the present case.  The Board therefore finds that service 
connection for the cause of death of the veteran is not 
warranted.  

Consideration has again been given to the opinions provided 
by Dr. G. and the appellant.  The appellant (a registered 
nurse) has a medical background that would make her competent 
to render a medical opinion.  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Again, the opinion provided by Dr. G. has 
been found to have limited probative value because of its 
speculative nature and lack of rationale.  However, the IME 
was provided by a professor of endocrinology and diabetes.  
The IME also a detailed rationale and explanation for the 
essentially negative opinion that was provided.  There is no 
evidence that the appellant has the same level of medical 
expertise.  She also did not provide the same level of 
explanation.

As a result, the preponderance of the evidence is against the 
finding that veteran's death was attributable to his service 
in the military, to include a service connected disability.  
In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


REMAND

With regard to the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151, the IME found that there was 
inadequate documentation of the veteran's care between his 
admission to and discharge from the Las Vegas VAMC in April 
2005 to determine whether the veteran's death due to acute 
hepatic infarction due to hepatic artery occlusion 
necessarily resulted from VA treatment or lack of treatment, 
or that additional disability was proximately caused or 
chronically aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or fault on the part of VA 
in furnishing (or failing to furnish) hospital care versus an 
event not reasonably foreseeable.  The IME indicated that 
determining the level of care that the veteran received from 
between April 2 and 4, 2005, was important in considering 
1151 claim.  These records may contain important test 
results, confirmation of any events during the veteran's 
hospitalization, and document the care provided to the 
veteran during his hospitalization from April 1, 2005 through 
April 5, 2005.  It is not clear, however, as to whether the 
RO's request for records included daily treatment notes dated 
April 2, 3, and 4, 2005.

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Las Vegas, Nevada, from April 
1, 2005 to April 5, 2005, including all 
test results and daily treatment records.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Then, the RO should readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the claim on 
appeal remains denied, she and her 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


